Name: Commission Regulation (EEC) No 3367/82 of 14 December 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 12. 82 Official Journal of the European Communities No L 354/9 COMMISSION REGULATION (EEC) No 3367/82 of 14 December 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 17 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 354/ 10 Official Journal of the European Communities 16 . 12. 82 ANNEX ex Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.10 07.01-13 1 07.01-15 J 07.01 All New potatoes 1 392 252-11 72-92 202-61 21-15 40 794 80-43 16-98 1.12 07.01-21 1 07.01-22 i 07.01 B I Cauliflowers 1 673 300-02 85-00 240-90 25-53 49 107 93-66 21-50 1.14 07.01-23 07.01 B II White cabbages and red cabbages 590 105-89 30-00 85-02 9-01 17 332 33-05 7-58 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1 317 236-31 66-94 189-74 20-11 38 679 73-77 16-93 1.20 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 5 945 1 066-17 302-05 856-08 90-75 174 508 332-82 76-41 1.22 ex 07.01-36 ex 07.01 D II Endives 1 347 241-66 68-46 194-04 20-57 39 554 75-43 17-31 1.28 07.01-41 1 07.01-43 t 07.01 F I Peas 5 991 1 074-40 304-38 862-69 91-45 175 856 335-40 77-00 1.30 07.01-451 07.01-47 j 07.01 F II Beans (of the species Phaseolus) 3 565 639-45 181-16 513-45 54-43 104 665 199-62 45-82 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1 996 358-10 101-45 287-54 30-48 58 614 111-79 25-66 1.40 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5 005 897-53 254-27 720-67 76-40 146 905 280-18 64-32 1.60 07.01-63 ex 07.01 H Onions (other than sets) 545 97-80 27-70 78-53 8-32 16 008 30-53 7Ã 0 1.70 07.01-67 ex 07.01 H Garlic 7 187 1 288-91 365-16 1 034-93 109-71 210 966 402-36 92-37 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1 771 317-67 90-00 255-07 27-04 51 996 99-16 22-76 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 18 412 3 301-88 935-45 2 651-25 281-07 540 444 1 030-75 236-64 1.80.2 ex 07.01-71  other 21 836 3 915-80 1 109-37 3 144-20 333-33 640 929 1 222-40 280-63 1.90 07.01-73 07.01 L Artichokes 2 826 506-87 143-60 407-00 43-14 82 964 158-23 36-32 1.100 07.01-751 07.01-77 f 07.01 M Tomatoes 2 793 500-93 141-91 402-22 42-64 81 992 156-37 35-90 1.110 07.01-81 1 07.01-82 ) 07.01 P I Cucumbers 2 197 394-06 111-64 316-41 33-54 64 499 123-01 28-24 1.112 07.01-85 07.01 Q II Chantarelles 31 493 5 647-55 1 600-00 4 534-71 480-74 924 379 1 763-01 404-75 1.118 07.01-91 07.01 R Fennel 1 598 286-72 81-23 230-22 24-40 46 930 89-50 20-54 1.120 07.01-93 07.01 S Sweet peppers 2 626 470-91 133-41 378-12 40-08 77 078 147-00 33-74 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3 894 698-37 197-85 560-76 59-44 114 308 218-01 50-05 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var . medullosa Alef.) 2 220 398-19 112-81 319-73 33-89 65 175 124-30 28-53 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2 254 404-34 114-55 324-66 34-41 66 182 126-22 28-97 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 2 870 514-65 145-80 413-24 43-81 84 238 160-66 36-88 2.10 08.01-31 ex 08.01 B Bananas, fresh 1 669 299-37 84-81 240-38 25-48 49 000 93-45 21-45 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 567 639-67 181-90 514-01 53-79 104 781 199-75 45-03 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5 682 1 018-97 288-68 818-18 86-73 166 783 318-09 73-02 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 13 087 2 346-87 664-88 1 884-42 199-77 384 130 732-62 168-19 2.50 08.02 A I Sweet oranges , fresh : 2.50.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 16 . 12. 82 Official Journal of the European Communities No L 354/ 1 1 Code NIMEXE CCT Description Amount of unit values per 100 kg net code neaaing No Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 1 356 243-32 68-93 195-37 20-71 39 826 75-95 17-43 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 479 271-14 76-04 215-29 22-39 43 384 82-99 17-72 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 1 551 278-13 78-79 223-33 23-67 45 524 86-82 19-93 2.60.2 08.02-31  Mandarins and wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.60.3 08.02-32  Clementines 2 208 396-03 112-20 318-00 33-71 64 822 123-63 28-38 2.60.4 08.02-34 I 08.02-37 f  Tangerines and others 3 007 545-60 155-25 438-31 45-61 88 825 168-57 36-11 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1 669 299-39 84-82 240-39 25-48 49 003 93-46 21-45 2.80 ex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70  white 1 515 271-70 76-97 218-16 23-12 44 472 84-81 19-47 2.80.2 ex 08.02-70  pink 2 567 460-37 130-42 369-66 39-18 75 353 143-71 32-99 2.90 08.04-1 1 08.04-19 08.04-23 08.04 AI Table grapes 2 427 435-35 123-34 349-57 37-05 71 258 135-90 31-20 2.95 08.05-50 08.05 C Chestnuts 3 468 621-89 176-18 499-35 52-93 101 790 194-13 44-57 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2 032 364-50 103-26 292-67 31-02 59 660 113-78 26-12 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1 264 226-74 64-23 182-06 19-30 37 113 70-78 16-25 2.115 08.06-50 08.06 C Quinces 2 362 423-56 12000 340-10 36-05 69 328 132-22 30-35 2.120 08.07-10 08.07 A Apricots 9 860 1 768-17 500-93 1 419-76 150-51 289 41 1 551-97 126-72 2.130 ex 08.07-32 ex 08.07 B Peaches 8 756 1 570-30 444-88 1 260-88 133-67 257 024 490-20 112-54 2.140 ex 08.07-32 ex 08.07 B Nectarines 4 938 896-67 258-22 718-00 75-02 144 020 284-17 60-25 2.150 08.07-51 1 08.07-55 f 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.160 08.07-71 I 08.07-75 f 08.07 D Plums 824 147-78 42-02 118-75 12-42 24 207 46-15 10-40 2.170 08.08-11 I 08.08-151 08.08 A Strawberries 20 146 3 612-77 1 023-52 2 900-88 307-53 591 331 1 127-81 258-92 2.175 08.08-35 08.08 C Fruit of the species myrtillus Vaccinium 8 857 1 588-37 450-00 1 275-38 135-20 259 981 495-84 113-83 2.180 08.09-11 ex 08.09 Water melons 740 135-73 38-07 107-77 11-20 21 718 41-54 8-87 2.190 08.09-19 ex 08.09 Melons (other than water melons) 2 858 512-58 145-22 411-58 43-63 83 899 160-01 36-73 2.195 ex 08.09-90 ex 08.09 Pomegranates 3 272 586-82 166-25 471-19 49-95 96 050 183-19 42-05 2.200 ex 08.09-90 ex 08.09 Kiwis 14 149 2 537-39 718-86 2 037-40 215-99 415 315 792-10 181-85 2.205 ex 08.09-90 ex 08.09 Medlars 4312 773-39 , 219-10 621-00 65-83 126 587 241-43 55-42 2.175